EXHIBIT AMENDMENT TO SECURITIES PURCHASE AGREEMENT This Amendment to Securities Purchase Agreement, dated as of January 15, 2010 (the “Amendment”), is hereby made by and between Ambient Corporation, a Delaware corporation (the “Company”) and Vicis Capital Master Fund (“Vicis”), a series of the Vicis Capital Master Trust, a trust formed under the laws of the Cayman Islands, and amends certain provisions of that certain Securities Purchase Agreement, dated November 16, 2009, by and among the Company and Vicis (the “Purchase Agreement”).All capitalized terms used but not defined herein shall have their respective meanings ascribed to them in the Purchase Agreement. R E C I T A L S: WHEREAS, the Company has requested that Vicis increase the Holdback Amount, and Vicis has agreed to increase such Holdback Amount set forth in the Purchase Agreement, from $3,000,000 to WHEREAS, Vicis is the holder of: (i) a Secured Convertible Promissory Note originally issued by the Company on July 10, 2007, in the aggregate principal amount of Seven Million Five Hundred Thousand Dollars ($7,500,000); and (ii) a Secured Convertible Promissory Note originally issued by the Company on November 1, 2007, in the aggregate principal amount of Two Million Five Hundred Thousand Dollars ($2,500,000) (each, as amended by that certain Debenture Amendment Agreement dated November 21, 2008, a “Debenture” and collectively, the “Debentures”). WHEREAS, the Company andVicis believe that it is in the Company’s best interest that Vicis convert the Debentures into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) as soon as practicable on the terms and conditions specified in such Debentures, and Vicis has so agreed to convert such Debentures. WHEREAS, each Debenture contains conversion caps (the “Conversion Caps”) that require Vicis to provide the Company 61 days’ prior notice before Vicis may convert an amount of such Debenture that would result in Vicis beneficially owning (i) greater than 4.99% of the outstanding shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) of the Company, and (ii) greater than 9.99% of the outstanding shares of Common Stock of the Company. WHEREAS, the Company has agreed to waive the requirement under the Debentures relating to the Conversion Caps that Vicis provide the Company 61 days’ prior notice of such conversion. WHEREAS, in consideration for Vicis’s increase of the Holdback Amount and Vicis’s agreement to convert the Debentures, the Company has agreed to amend the terms of the Purchase Agreement and Series G Warrant as hereinafter set forth. NOW, THEREFORE, in consideration of the foregoing recitals and for good and other valuable consideration hereinafter set forth, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, hereby agree as follows: A G R E E M E N T: 1.Amendments to the Purchase Agreement. (a)Amendment to the Preamble to the Purchase Agreement.The second paragraph of the Preamble to the Purchase Agreement is amended and replaced in its entirety as follows: WHEREAS, the Company wishes to undertake a financing, and pursuant to the terms and conditions of this Agreement, the Company wishes to issue and sell to the Purchaser, and the Purchaser wishes to acquire from the Company, up to 80,000,000 shares (the “Acquired Shares”) of the Company’s common stock, par value $0.001 per share (the “Common Stock”) and Series G Warrants to purchase 80,000,000 shares of Common Stock in the Form of Exhibit A attached hereto (a “Series G Warrant”, and the shares of Common Stock issuable upon exercise thereof, the “Warrant Shares”, together with the Acquired Shares, collectively, the “Securities”). (b)Amendment to Section 1.1 of the Purchase Agreement.Section 1.1 of the Purchase Agreement shall be amended and replaced in its entirety as follows: 1.1Purchase and Sale of Securities.Upon the following terms and conditions, the Company shall issue, sell and deliver to the Purchaser, and the Purchaser shall purchase from the Company, the Securities, in exchange for $8,000,000 (the “Purchase Price”).The Company and the Purchaser are executing and delivering this Agreement in accordance with and in reliance upon the exemption from securities registration afforded by Section4(2) of the U.S.
